Citation Nr: 0027560	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-12 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel







INTRODUCTION

The veteran had active service from August 1942 to October 
1945.

This appeal arises from a November 1998 rating decision of 
the St. Louis, Missouri Regional Office (RO), which denied 
entitlement to service connection for PTSD.  The veteran has 
perfected an appeal on this issue.


FINDINGS OF FACT

1.  The veteran has presented no competent medical evidence 
to show that he currently suffers from PTSD.

2.  The veteran's claim of entitlement to service connection 
for PTSD is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

To sustain a well grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy 
v. Derwinski, 1 Vet.  App. 78, 81 (1990).  

To be well grounded, a claim must be accompanied by 
supportive evidence, and such evidence must justify a belief 
by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves a question 
of either medical causation or diagnosis, medical evidence is 
required to fulfill the well grounded claim requirement of 38 
U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

Establishing a well-grounded claim of service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet. App. 141 (1992); medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well- grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1998).

Effective from March 7, 1997, VA revised the regulations 
pertaining to PTSD to conform with the decision of Cohen v. 
Brown, 10 Vet. App. 128 (1997).  Prior to March 7, 1997, the 
following regulation was in effect:

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
establishing a clear diagnosis of the 
condition, credible supporting evidence 
that the claimed inservice stressor 
actually occurred, and a link, 
established by medical evidence, between 
current symptomatology and the claimed 
inservice stressor.  If the claimed 
stressor is related to combat, service 
department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat 
citation will be accepted, in the absence 
of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  Additionally, if the 
claimed stressor is related to the 
claimant having been a prisoner-of-war, 
prisoner-of-war experience which 
satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the 
absence of evidence to the contrary, as 
conclusive evidence of the claimed 
inservice stressor.  

38 C.F.R. § 3.304(f) (as in effect prior to March 7, 1997).

In June 1999, revised regulations concerning post traumatic 
stress disorder were published in the Federal Register which 
reflected the decision in Cohen v. Brown, 10 Vet. App. 128 
(1997).  The regulations were made effective from the date of 
the Cohen decision.  In this case, the veteran filed a claim 
of service connection for PTSD in May 1998, thus the revised 
regulation, as provided below, will be utilized in the 
evaluation of the veteran's claim.  

(f)	Post-traumatic stress disorder.  
Service connection for post-traumatic 
stress disorder requires medical evidence 
diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, 
between current symptoms and an in-
service stressor; and credible supporting 
evidence that the claimed in-service 
stressor occurred.  If the evidence 
establishes the veteran engaged in combat 
with the enemy and the claimed stressor 
is related to this combat, in the absence 
of clear and convincing evidence to the 
contrary, and provided that the clamed 
stressor is consistent with the 
circumstances, conditions, or hardships 
of the veteran's service, the veteran's 
lay testimony alone may establish the 
occurrence of the claimed in-service 
stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of 
this part and the claimed stressor is 
related to that prisoner-of-war 
experience, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor. 

38 C.F.R. § 3.304(f) (as in effect from March 7, 1997).

As detailed in section 3.304(f) above, a claim for PTSD 
requires medical evidence diagnosing the condition.  The 
medical evidence of record does not support the veteran's 
claim on this most essential basis.

The National Personnel Records Center (NPRC) certified in 
June 1989 that the veteran's service medical records were not 
available (presumably having been destroyed in a fire) and 
that physical examinations could not be reconstructed.  The 
NPRC certified in December 1989 that SGO records were not 
available for the veteran and in June 1998 it was certified 
that the veteran's personnel file was not available.  

The veteran's enlistment record and report of separation 
shows that his military occupational specialty was a supply 
clerk; that he served outside of the United States from 
November 1942 to August 1945; that he was involved in battles 
and campaigns to include the Western Pacific, Eastern 
Mandates, Southern Philippines, Luzon and China; that he was 
awarded 5 bronze stars for the above mentioned campaigns, a 
district unit badge and a good conduct medal; and that he was 
entitled to wear the Asiatic Pacific Theatre Campaign Ribbon.  

Some morning reports and daily sick reports for the veteran's 
unit are of record.  These documents do not contain evidence 
relative to the veteran's current claim for PTSD.  

Received in March 1999 was a copy of an article concerning 
Wakde Island and a May 1944 commendation for the veteran for 
his material contribution to the outstanding success of 
combat strikes.  These documents offer no probative evidence 
relative to the issue of whether the veteran currently 
suffers from PTSD.

Reports of VA hospitalizations in June 1984 and April 1989 
and VA outpatient treatment notations from October 1997 to 
April 1998 are silent regarding complaints, findings or 
diagnoses of PTSD.

On VA fee basis psychiatric examination in June 1998, the 
examiner noted that the veteran lived alone and was retired.  
The veteran reported no history of psychiatric disability 
prior to enlistment into service and he provided no history 
of substance abuse subsequently.  

The veteran reported that he was in the 13th Air Force in 
forward supply and spent 36 months in combat.  He related 
that his duties involved supporting the air crews as well as 
helping to prepare the air bases that they operated out of.  
At times, they would go to locations by barge and at other 
times they would fly.  The veteran reported having seen many 
men killed.  In one particular instance, as they were landing 
on a barge, he saw a lot of men killed as they swam to the 
beach.  The veteran was very clear on the point that after 
each landing he simply left those memories behind him.  There 
was no history of any symptoms of PTSD resulting from his 
combat experiences.  

On mental status examination, the veteran was alert and 
oriented to time, place and circumstance.  He appeared 
younger than his stated age.  Affect was full and 
appropriate.  Mood was euthymic.  Speech was clear and 
coherent with normal rate and rhythm.  There was no evidence 
of thought disorder, hallucinations, delusions or homicidal 
or suicidal ideation.  Recent and remote memory appeared to 
be intact as well as immediate recall impressions.  

The veteran provided no history of any psychiatric disorders.  
The veteran's mental status examination was unremarkable.  
The examiner opined that there was no evidence to support a 
diagnosis of PTSD.  The diagnosis was no psychiatric 
diagnosis.  

In light of the above, it is clear that the medical record 
fails to substantiate the presence of PTSD currently or at 
any time during the veteran's life.  In the absence of 
competent evidence to establish the current presence of a 
claimed disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  The only evidence that would support 
the veteran's claim that he currently suffers from PTSD is 
found in his statements; however, lay evidence is inadequate 
to establish a medical diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Consequently, the veteran has not met 
the initial burden under 38 U.S.C.A. § 5107(a) of presenting 
a well grounded claim of service connection for PTSD.  

VA is obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete his application.  
This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the veteran has been informed as to 
the type of evidence required to complete his claim of 
service connection for PTSD and VA's duty under Robinette has 
been fulfilled.  


ORDER

As a well grounded claim has not been submitted, entitlement 
to service connection for PTSD is denied.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 

